[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a breach of contract action which was referred to a fact finder, Attorney Cary L. Fleisher, General Statutes 52-549n; Practice Book 546B et seq.
The fact finder determined that contrary to the allegations of the first count of plaintiff's complaint, the parties had not reached an agreement or meeting of the minds that plaintiff, a general contractor, would bill the defendant on a time and material basis. He recommended that judgment enter for the plaintiff for $2,300, the amount that defendant conceded he owed. This amount comprised $1500 for extras, and $800 described as the balance due from an agreed price of $12,000. The defendant claimed that he had reached an agreement with the plaintiff that the work on defendant's commercial building would be for $12,000, that he had paid plaintiff $11,200, and therefore that $800 was still owed.
The case is remanded to the fact finder for a clarification of how the recommended figure of $800 was reached, viz., whether there had been a meeting of the minds between plaintiff and defendant with respect to a contract price of $12,000, or that there is some other basis for the recommendation. If the fact finder requires further briefing, he should contact the parties with such a request.
So Ordered.
Dated at Stamford, Connecticut, this 13th day of November, 1991.
William B. Lewis, Judge